Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MARILYN FIGUEROA,

 

Plaintiff, 18-cv-11187 {(dJGK)
- against - MEMORANDUM OPINION AND
ORDER

 

W.M. BARR & COMPANY, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Marilyn Figueroa, has brought this action
against the defendant, W.M. Barr & Company, originally filed in
the New York State Supreme Court, Bronx County, asserting claims
for common law strict products liability for design defects and
failure to warn, as well as for negligence regarding product
warning labels and design. The plaintiff's claims arise from a
fire that ignited in the plaintiff's kitchen, after she used
defendant’s product, Goof Off Pro Strength Remover (“Goof Off”),
that she used to remove glue from her floor.

On November 30, 2018, the defendant, W.M. Barr & Company,
Inc., removed this case from the New York State Supreme Court,
Bronx County, to this Court. On February 3, 2020, the defendant
moved for summary judgment. Despite extensions of time to
respond to the motion, and although she is represented by
counsel, the plaintiff never responded to the motion, even after

the passage of over six months. The defendant’s motion is now

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 2 of 19

unopposed. For the following reasons, the defendant’s motion is
granted.
I.
Courts are instructed to “grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56a); see also Celotex Corp. v. Catrett, 477

 

U.S. 317, 322-23 (1986); Gallo v. Prudential Residential Servs.,

 

Ltd. P'ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial
court's task at the summary judgment motion stage of the
litigation is carefully limited to discerning whether there are
any genuine issues of material fact to be tried, not to deciding
them.” Gallo, 22 F.3d at 1224. A court’s “duty, in short, is
confined at this point to issue-finding; it does not extend to
issue-resolution.” Id. The moving party bears the initial burden
of “informing the district court of the basis for its motion”
and identifying the matter that “it believes demonstrate[s] the
absence of a genuine issue of material fact.” Celotex, 477 U.S.
at 323. The substantive law governing the case will identify
those facts that are material, and “only disputes over facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 

(1986).

 

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 3 of 19

In determining whether summary judgment is appropriate, a
court must resolve all ambiguities and draw ail reasonable

inferences against the moving party. See Matsushita Elec. Indus.

 

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

 

judgment is improper if there is any evidence in the record from
any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

 

Corp., 43 F.3d 29, 37 (2d Cir. 1994), If the moving party meets
its burden, the nonmoving party must produce evidence in the
record and “may not rely simply on conclusory statements or on
contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

 

(2d Cir. 1993).

When “a motion for summary judgment is unopposed, the
district court is not relieved of its duty to decide whether the
movant is entitled to judgment as a matter of law.” Vt. Teddy

Bear Co., v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir.

 

2004). The district court may not grant an unopposed motion for
summary judgment “without first examining the moving party’s
submission to determine if it has met its burden of
demonstrating that no material issue of fact remains for trial.”
Amaker v. Foley, 274 F.3d 677, 681 {2d Cir. 2001). In its
review, “the district court may not rely solely on the statement

of undisputed facts contained in the moving party’s Rule 56.1

 

 

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 4 of 19

statement,” and “must be satisfied that the citation to evidence
in the record supports the assertion.” Vt. Teddy Bear, 373 F.3d
at 244.
rl.
A.
The following facts are undisputed unless otherwise noted.!
On July 29, 2015, the plaintiff purchased a one gallon can
of Goof Off at a Home Depot store. Def.’s Rule 56.1 Statement
{1 4. Goof Off is among the products manufactured and distributed
by the defendant, Def.’s Rule 56.1 Statement 9 3; Bai Decl. Ex.
B76. The plaintiff bought the Goof Off in order to remove glue
from her kitchen floor that remained after she removed linoleum
tile from her kitchen. Id. W7 5.
The front panel of the Goof Off can contains the following
warnings in red print set against a yellow background:

DANGER! EXTREMELY FLAMMABLE. HARMFUL OR FATAL IF
SWALLOWED. VAPOR HARMFUL. EYE IRRITANT, VAPORS MAY

 

1 Local Civil Rule 56.1 (a) requires the moving party to submit a “short and
concise statement, in numbered paragraphs, of the material facts as to which
the moving party contends there is no genuine issue to be tried,” to which
the nonmoving party must then reply by submitting “a correspondingly numbered
paragraph responding to each numbered paragraph in the statement of the
moving party, and if necessary, additional paragraphs containing a separate,
short[{,] and concise statement of additional material facts as to which it is
contended that there exists a genuine issue to be tried.” Local Civ. R.
56.1(a), (pb). Because the plaintiff has not responded te the defendant's
motion and has not responded to the defendant's Rule 56.1 Statement, the
assertions made in the defendant’s Rule 56.1 statement, where supported by
evidence in the record, are deemed uncontested and admitted for purposes of
this motion for summary judgment. See T.¥. v. New York City Dep’t of Educ.,
584 F.3d 412, 418 (2d Cir. 2009); Parker v. Fantasia, 425 F. Supp. 3d 171,
176 n.2 (S.D.N.¥. 2019).

 

 

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 5 of 19

CAUSE FLASH FIRE. Read entire label prior to use or
storage.

Id. 7 6; Bai Decl. Ex. D. This warning also appears on the front
panel in Spanish. Def.’s Rule 56.1 Statement {1 6.

The one side of the Goof Off can contained the following
warnings in a combination of red and black print:

Do not apply to floors or spread the product over
surface areas greater than 1 sq. foot because fire and
health safety risks will increase dramatically.

DANGER! EXTREMELY FLAMMABLE VAPORS MAY CAUSE FLASH
FIRE OR IGNITE EXPLOSIVELY. KEEP AWAY FROM HEAT,
SPARKS, FLAME AND ALL OTHER SOURCES OF IGNITION.
Extinguish all flames and pilot lights, and turn off
all stoves, heaters, electric motors and all other
sources of ignition during use and until all vapors
are gone. USE ONLY WITH ADEQUATE VENTILATION TO
PREVENT BULLDUP OF VAPORS. Do not use in areas where
vapors can accumulate and concentrate such as
basements, bathrooms and small, enclosed areas. If
using indoors open all windows and doors and maintain
a cross ventilation of moving fresh air across the
work area. *** IF THE WORK AREA IS NOT WELL
VENTILATED, DO NOT USE THIS PRODUCT.

 

Def.’s Rule 56.1 Statement 7 7; Bai Decl. Ex. D (emphasis in
original). This warning appeared in Spanish on the other side of
the Goof Off can. Def.’s 56.1 Rule Statement @ 7.

The plaintiff could read the warnings, but she did not do
so at any point prior to the incident on July 29, 2015 or
afterwards. Def.’s Rule 56.1 Statement 74 8-9; Bai Decl. Ex. C,
at 21-22.

The plaintiff used the product by pouring it directly onto

the floor of her kitchen. Def.’s Rule 56.1 Statement 7 15; Bai

 

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 6 of 19

Decl. Ex. E, at 8. The plaintiff did not apply the Goof Off onto
a cloth or blot any Goof Off while it was on the floor even
though the Goof Off label also instructs users to “fa]pply with
a cloth, then blot or rub until a spot is removed.” Def.’s Rule
56.1 Statement 77 15-16; Bai Decl. Ex. D; Bai Decl. Ex. E, at 8.
The plaintiff estimated that she poured the Goof Off onto an
area of the kitchen floor measuring somewhere between 2.75
square feet and 4 square feet. Def.’s Rule 56.1 Statement 9 18;
Bai Decl. Ex. G, at 3.

After the plaintiff poured the Goof Off on the floor, she
used a metal scraper to try to remove the glue. Def.’s Rule 56.1
Statement I 21; Bai Decl. Ex. C, at 19-20. At that point, a fire
started. Def.’s Rule 56.1 Statement fl 22.

The plaintiff’s gas stove in her kitchen had an operational
pilot light, and the plaintiff did not turn off the gas to the
stove or extinguish the pilot light prior to using the Goof Off.
Def.’s Rule 56.1 Statement FF 11-12; Bai Decl. Ex. C, at 8-9.
There was a single window in the kitchen, which the plaintiff
had open while she was appiying the Goof Off to the kitchen
floor. Def.’s Rule 56.1 Statement J 23; Bai Decl. Ex. C, at 10.

B.
The plaintiff is a resident of the Bronx, New York, Def.’s

56.1 Statement @ 1, and the defendant is a Tennessee corporation

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 7 of 19

with its principle place of business in Tennessee. Def.’s Rule
56.1 Statement 7 2; Ans. @& 2.

The plaintiff commenced this action against the defendant
in the Supreme Court of the State of New York, Bronx County, on
February 1, 2018, bringing New York State law claims under two
theories of strict products liability, design defect and failure
to warn, and a similar claim under a theory of negligence. On
November 20, 2018, the plaintiff responded to the Defendant's
Supplemental Demand for Relief Pursuant to N.Y.C.P.L.R. 3017(c),
claiming that she is entitled to $3,000,000 in total damages,
and on November 30, 2018, the defendant filed a notice of
removal .?

This Court referred the case to Magistrate Judge Katherine
H. Parker to oversee discovery. Despite being represented by
counsel, the plaintiff has repeatedly failed to participate in
discovery proceedings. See, e.g., ECF No. 36. Because of the
plaintiff’s repeated failure to adhere to discovery deadlines or
comply with court orders, Judge Parker granted the defendant’s
unopposed motion for sanctions. ECF No. 49. Specifically, Judge
Parker ordered that “{the] [p]laintiff is precluded from relying

on or introducing any expert reports in response to [the]

 

2 Moltner v. Starbucks Coffee Co., 624 F.3d 34, 35 (2d Cir. 2010} {per curiam)
taffirming district court’s order that “the time for removal runs from the
service of the first paper stating on its face the amount of damages
sought”).

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 8 of 19

[d]efendant’s motion for summary judgment or at trial.” Id. at
10.

As noted above, despite repeated warnings and multiple
extensions of time over a 6 month period, the plaintiff has
failed to respond to the defendant’s motion for summary judgment
or submit a Local Rule 56.1 statement. See ECF Nos. 46, 51, 64,
70, 74.

IIIf.

The plaintiff has brought three related product liability
claims related to Goof Off: (1) defective design, (2) failure to
warn, and (3) negligent design and negligent warning. The
defendant has demonstrated that, based on the record, there are
no genuine issues of material fact relating to any of the
plaintiffs three claims, and that the defendant is entitled to
summary judgment as a matter of law.

A.

First, the plaintiff has alleged that the defendant is
strictly liable because Goof Off was defective in design. In her
complaint, the plaintiff alleged “design defects regarding the
Goof Off product at issue include, yet are not limited to, vapor
migration characteristics, flammability, volatility, low flash
point, and an upper explosive level unsuitable for use in the

home.” Compl. 7 12.

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 9 of 19

Under New York law, “a plaintiff establishes a prima facie
case of product liability for a design defect by showing:
(1) that the product, as designed, posed a substantial
likelihood of harm; (27) that it was feasible for the
manufacturer to design the product in a safer manner; and (3)
that the defective design was a substantial factor in causing
plaintiff's injury.” Am. Guarantee & Liab. Ins. Co. v. Cirrus
Design Corp., No. 09-CV-8357, 2010 Wh 5480775, at *3 (S.D.N.Y.
Dec. 30, 2010); see also Bustamante v. Atrium Med. Corp., No.

18-CV-08395, 2020 Wh 583745, at *5 (S.D.N.Y¥. Feb. 6, 2020}; Voss

 

v. Black & Decker Mfg. Co., 450 N.E.2d 204, 208 (N.Y. 1983).

 

The first two prongs are generally analyzed together as a single
inguiry, requiring the factfinder to determine whether a product

is “reasonably safe.” Colon ex rel. Molina v. BIC USA, Inc., 199

 

F. Supp. 2d 53, 84 (S.D.N.Y¥. 2001) (noting that the first two
prongs “grouped together, are often referred to as the risk-

utility balancing test used to determine whether a product is
defective or ‘unreasonably dangerous’”); see also “sa 4sa

Jewels, Inc. v. BMW of N. Am., LLC, 419 F. Supp. 3d 490, 507

 

(E.D.N.Y. 2019) (“The first two elements are usually analyzed
together and merge into a single ingquiry.”).

To demonstrate that there are genuine issues of material
fact to preclude summary judgment in a strict liability product

design case, “[t]he plaintiff . . . is under an obligation to

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 10 of 19

present evidence that the product, as designed, was not
reasonably safe because there was a substantial likelihood of
harm and it was feasible to design the product in a safer

manner.” Rose v. Brown & Williamson Tobacco Corp., 855 N.Y.S8.2d

 

119, 121 (App. Div. 2008) (quoting Voss, 450 N.E.2d at 208),

aff'd sub nom. Adamo v. Brown & Williamson Tobacco Corp., 900

 

N.E.2d 966 (N.¥. 2008) (alterations in original}. This inquiry
“usually demands that a plaintiff introduce expert testimony

that a feasible alternative design exists.” Bourassa v. Black &

 

Decker (U.S.) Inc., No. 12-cv-1476, 2015 WL 4715250, at *2

 

(N.D.N.¥. Aug. 7, 2015}. Indeed, courts have frequently found
the absence of expert testimony with “sufficient probative
value” to be fatal to a plaintiff's ability to demonstrate
genuine, material issues of fact exist with respect to a product

design claim involving complex design issues. See, e.g., Preston

 

v. Peter Luger Enterprises, Inc., 858 N.Y.S5S.2d 828, 831 (App.

 

Div. 2008); Kass v. W. Bend Co., 158 F. App’x 352, 353 (2d Cir.

 

2005) (“[A]bsent any evidence of a feasible and practicable
design, the District Court did not err in granting defendant's

motion for summary judgment.”); Cuntan v. Hitachi KOKI USA,

 

Ltd., No. 06-CV-3898, 2009 WL 3334364, at *6 (B.D.N.Y¥Y. Oct. 15,

2009) (collecting cases); Guarascio v. Drake Assocs. Inc., 582

 

F. Supp. 2d 459, 463-64 (S.D.N.Y. 2008) (collecting cases);

Fitzpatrick v. Currie, 861 N.¥.S8.2d 431, 434 (App. Div. 2008)

 

10

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 11 of 19

(granting summary judgment for car manufacturer, in the absence
of expert testimony supporting the plaintiff's design defect
claim, because “the complex issues involved in the design and
operation of an air bag make expert proof imperative”).

The plaintiff claims that the flammability of the product,
among other features, made it unreasonably dangerous. See Compl.
qj 11-13. However, the plaintiff has failed to introduce, and
following Judge Parker’s ruling is barred from introducing,
expert testimony on this point. Expert testimony, on whether a
feasible, safer, alternative design existed for the chemical
product at issue, is especially important because this question
is beyond the knowledge of a lay person. See Guarascio, 582 F.
Supp. 2d at 464 (finding that plaintiff could not establish a
prima facie product design defect claim without expert
testimony, because “[a] lay person would neither readily
understand nor necessarily find obvious the design and
engineering of” the product in question). Nor has the plaintiff
provided any other evidence in the record, other than conclusory
allegations, to suggest that a feasible, safer alternative
design exist. Without the introduction of expert testimony on
the question of a feasible alternative design for the product,
or any other credible evidence in the record, the plaintiff's
claim fails and summary judgment for the defendant is

appropriate on the plaintiff’s design defect claim.

Ld

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 12 of 19

B.

The plaintiff also contends that the defendant failed
to warn the plaintiff of the unreasonably dangerous nature of
the product. Under New York law, “[a] failure to warn claimant
must show (1) that a manufacturer has a duty to warn;
(2) against dangers resulting from foreseeable uses about which
it knew or should have known; and (3) that failure to do so was
the proximate cause of harm.” Colon, 199 F. Supp. 2d at 84; State

Farm Fire & Cas. Co. v. Nutone, Inc., 426 Fed. App’x 8, 10 (2d

 

Cir. 2011); see also Liriano v. Hobart Corp., 300 N.E.2d 303,

 

305 (N.Y. 1998}. “Once a warning is given, the focus shifts to
the adequacy of the warning,” including whether the warning
“clearly alert[s] the user to avoid certain unsafe uses of the
product which would appear to be normal and reasonable.” Santoro

ex rel. Santoro v. Donnelly, 340 F. Supp. 2d 464, 485 & n.151

 

{(S.D.N.¥. 2004) (internal quotation marks omitted) (collecting
cases). This inquiry includes consideration of the location and
conspicuousness of the warning, the method in which it is
communicated, and whether it sufficiently conveys the risk of
danger associated with the product and is qualitatively
sufficient to impart the particular risk of harm. Id. at 485-86

(quoting Cooley v. Carter-Wallace Inc., 478 N.Y.S.2d 375, 377

 

(App. Div. 1984)}. Further, under New York law, “there is a

presumption that a user would have heeded warnings if they had

12

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 13 of 19

been provided,” Id. at 486, but, “[t]he presumption can be
rebutted by proof that an adequate warning would have been
futile since plaintiff would not have read it.” Anderson v.
Hedstrom Corp., 76 F. Supp. 2d 422, 441 (S.D.N.Y. 1999).

The defendant has asserted that Goof Off is a “hazardous
substance” within the meaning of the Federal Hazardous
Substances Act (“FHSA”’),? and that as a result the plaintiff's
claims are preempted. In the relevant section, the FHSA defines
a “hazardous substance” to include “[a]ny substance or mixture
of substances which . . . is flammable or combustible
during or as a proximate result of any customary or reasonably
foreseeable handling or use,” as defined by the Consumer Product
Safety Commission (CSPSC). 15 U.S.C. §§ 1261(f£) (1) (A)-{B). The
FHSA “preempts any state cause of action that seeks to impose a
labeling requirement different from the requirements found in
the FHSA and the regulations promulgated thereunder.”

Milanese v. Rust-Oleum Corp., 244 F.3d 104, 109 (2d Cir. 2001).
Because the FHSA preempts state causes of action seeking to
impose different requirements from those found in the FHSA, if a
product is a “hazardous substance” regulated by the FHSA, a

plaintiff may only assert a failure to warn claim to the extent

 

3The FHSA, codified at 15 U.S.C. §§ 1261 et seg., “was enacted in 1960 to
provide nationally uniform requirements for adequate cautionary labeling of
packages of hazardous substances which are sold in interstate commerce and
are intended or suitable for household use.” Milanese v. Rust-~Oleum Corp.,
244 F.3d 104, 109 (2d Cir. 2001) (internal quotation marks omitted}.

13

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 14 of 19

that she argues that the defendant’s warnings failed to comply
with the FHSA. Id. (“[T]o the extent that [the plaintiff's]
claims for breach of express warranty, strict products
liability, and negligence seek to impose additional or more
elaborate labeling requirements on [the defendant], we fully
agree with their dismissal by the district court on preemption

grounds.”); see also Hudson v. Sunnyside Corp., 64 N.Y.S.3d 425,

 

427 (App. Div. 2017).

Although the defendant has asserted that Goof Off is a
“hazardous substance” within the meaning of the FHSA, the
defendant has failed to provide sufficient evidence in the
record to support this assertion.’ Nevertheless, as discussed
below, because the plaintiff cannot establish that the aileged
failure to warn, rather than her own failure to read the label,
was the proximate cause of her injuries, the Court need not
reach the question of whether the plaintiff's claims are
preempted by the FHSA.

The plaintiff asserts that the defendant’s warnings
regarding the use of its product were inadequate because they

lacked “adequate clinically relevant information and data and

 

4 In its brief, the defendant cites to the definition of “hazardous substance”
in the FHSA and depositions regarding the products contents, but has not
provided evidence that Goof Off satisfies the definition. For example, CSPSC
regulations instruct that a substance is “flammable” if its flashpoint is
between 20° and 100° Fahrenheit, 16 C.F.R. § 1500.3(c) (6) (ii), and
“combustible” if it has a flashpoint at or above 100 °F, up to and including
150 °F, with certain exceptions. 16 C.F.R. § 1500.3(c) (6) (iii).

14

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 15 of 19

warnings regarding the proper usage and adverse risks,”
Compl. FT 29, including those related to the “extreme
flammability” of the product. id. { 27. The plaintiff does not
dispute that the defendant’s product contains labeling that
alerts the user to the flammable nature of the product.” This
includes a warning alerting the user that the product is
“EXTREMELY FLAMMABLE” on the front of the can as well as a more
detailed warning regarding instructions for use on the can’s
sides. Def.’s Rule 56.1 Statement I{@ 6-7. The warnings were also
provided in Spanish, the plaintiff’s native language. Id.
Critically, the plaintiff has admitted that she failed to
read the warnings contained on the Goof Off label prior to using
the product. Id. @ 9. Such a fact—uncontested by the plaintiff—
is more than sufficient to rebut the presumption that a user
would have heeded warnings if they were provided. See Marache v.

Akzo Nobel Coatings, Inc., No. 08-cv-11049, 2010 WL 908467, at

 

*1]1 (S.D.N.¥. Mar. 12, 2010) (finding no proximate cause where
the plaintiff did not read the warning or heed the similar
instructions of his co-workers before using the product in a way
that the label expressly warned against), adhered to, 2010 WL

1629648 (S.D.N.Y. Apr. 21, 2010), and report and recommendation

 

 

5The defendant asserts that the Goof Off labelling complies with the FHSA and
the CSPC’s corresponding regulations, including through its inclusion of the
term “DANGER” and affirmative statements regarding the product's flammable
vapors. Id. at 13-14. The plaintiff has not asserted otherwise or presented
evidence to the contrary.

15

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 16 of 19

adopted, 2010 WL 3731124 (S.D.N.Y¥. Sept. 7, 2010); Cuntan, 2009
WL 3334364, at *15 (“Under New York law, if a plaintiff admits
that [s]he failed to read a product's warnings, [s]he cannot

establish that the substantive language of the warnings caused

h[er] injury.”) (collecting cases); Reis v. Volvo Cars of N.

 

Am., Inc., 901 N.Y.S.2d 10, 13 (App. Div. 2010) {finding that an
“admission that [the plaintiff] did not read the manual severs
the causal connection between the alleged failure to warn and

the accident”); Sosna v. Am, Home Prods., 748 N.¥.S.2d 548, 549-

 

50 (App. Div. 2002) (finding that because “plaintiff’s deposition
testimony was clear that he had not read defendant
manufacturer’s warnings until after he had stopped using its
product and sustained the complaint-of injury,” he had “raised

no triable issues of fact” as to his duty to warn claim) .®

 

6 Courts applying New York law have found two limited exceptions, that allow
a plaintiff who has admitted not to have read instructions, to proceed with a
failure to warn claim, but neither applies in this case. In Johnson v.
Johnson Chem. Co,, the New York State Supreme Court held that, under certain
circumstances, “a plaintiff who admittedly failed to read the warnings
supplied by the manufacturer of a product [may] recover damages based on the
theory that the manufacturer's warnings were inadequate.” 588 N.Y.S.2d 607,
608 (App. Div. 1992). However, the plaintiff in Johnson, had argued that the
warning provided by the defendant was insufficiently conspicuous or
prominent. Id. at 611. Here, the plaintiff has neither alleged in her
complaint that the warning was either not sufficiently conspicuous or not
prominent, nor has she presented evidence sufficient to show this is a
triable issue of fact. Sosna, 748 N.Y.S.2d at 550 (distinguishing Johnson
when plaintiff does not allege warnings were insufficiently conspicuous or

prominent).
Similarly, some courts have found, where plaintiffs proceeding with a
“failure to warn” claim “may be able to prevail under New York law ... even

though it is undisputed that [they] failed to read the warnings, if [they]
can demonstrate that adequate warnings would have come to the attention of a
third party, such as fellow workers or an employer, and they would have
informed [the plaintiff] of those warnings.” Lara v. Delta Int‘l Mach. Corp.,
174 F. Supp. 3d 719, 743 (H.D.N.Y. 2016) (collecting cases). Here, the

 

16

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 17 of 19

Further, despite the labelling’s prominent and conspicuous
warnings and instructions, the plaintiff used the product in a
way that the Goof Off labels expressly contemplated and warned
against. The label specifically instructed the user to
“[Te|]xtinguish all flames and pilot lights” and “turn off all
stoves,” Bai Decl, Ex. D, which the plaintiff admitted that she
did not do prior to using the product. Def.’s Rule 56.1
Statement TI 11-12. The plaintiff spread the Goof Off product
over a surface area of the floor greater than one square foot.
The plaintiff did not apply the Goof Off with a cloth and then
blot or rub until the glue came off, but rather poured the Goof
Off onto the floor directiy and used a metal scraper.

Given the express nature of the warnings, their conspicuous
placement on the product, and the plaintiff's admission that she
failed to read those warnings, the plaintiff has failed to
demonstrate a triable issue of fact that the alleged failure to
warn was the proximate cause of the fire and her injuries rather
than her misuse of the product in a way that the Goof Off labels

expressly warned against.

 

plaintiff has neither alleged such a theory, nor has she presented evidence
to support it.

1?

 

 

 

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 18 of 19

Cc.

Finally, the plaintiff has brought a claim against the
defendant alleging negligence in the design of, and warnings
related to, Goof Off.

Under New York law, claims for negligent design and design-
based strict products liability are analyzed identically. See

Kennedy v. Covidien, LP, No. 18-CV-1907, 2019 WL 1429979, at *5

 

(S.D.N.Y. Mar. 29, 2019) (citing Denny v. Ford Motor Co., 662

 

N.E.2d 730, 735-36 (N.Y. 1995)); Searle v. Suburban Propane Div.

 

of Quantum Chem. Corp., 700 N.Y.S.2d 588, 591 (App. Div. 2000)

 

(“[I]n a design defect case, there is almost no difference
between a prima facie case in negligence and one in strict

MA

liability.”) (citation omitted). Similarly, [w]here liability
is predicated on a failure to warn, New York views negligence

and strict liability claims as equivalent.” Estrada v. Berkel

 

Inc., 789 N.¥.S.2d 172, 173 (App. Div. 2005) (quoting Martin v.
Hacker, 628 N.EB.2d 1308, 1311 n.1 (N.Y. 1993)); Colon, 199 F.
Supp. 2d at 84 (“Failure to warn claims are identical under
strict liability and negligence theories of recovery.”).

The plaintiff has failed to show any genuine issues of
material fact to demonstrate that the defendant was negligent in
the product design, including failure to use safer alternatives.
Similarly, the plaintiff has failed to show that genuine issues

of material fact exist regarding whether the defendant's alleged

18

 

 
Case 1:18-cv-11187-JGK-KHP Document 77 Filed 09/29/20 Page 19 of 19

failure to warn, rather than her own failure to read the label,
was the proximate cause of her injuries. Therefore, the same
reasons why the defendant is entitled to summary judgment with
respect to the plaintiff's strict liability claims for design
defects and failure to warn, also entitle the defendant to
summary judgment for the plaintiff’s negligence claims.
CONCLUSION

The Court has considered all of the arguments raised. To
the extent not specifically addressed, the arguments are either
moot or without merit. For the reasons explained above, the
defendant’s motion for summary judgment is granted. The Clerk is
directed to enter judgement dismissing this action with

prejudice. The Clerk also is directed to close Docket No. 46.

SO ORDERED.

Dated: New York, New York oo
September 29, 2020 AN Lo |Cebe

yeh G. Koeitl
niece oe District Judge

 

19

 

 
